ROWE, Justice.
Appellant, E-T_J_, is a juvenile alleged to have engaged in delinquent conduct. The trial court waived jurisdiction of this cause and transferred E_ T_J_to the district court for appropriate criminal proceedings. In his sole point of error, E_ T_ J_ complains that the evidence is insufficient to support the trial court’s findings which serve as the basis for transferring him to the district court. We note that the record before us contains no statement of facts.1 In the absence of a statement of facts, we must presume that sufficient evidence was introduced in the trial court to support its findings, and we cannot consider appellant’s complaint that the evidence is insufficient. Collins v. Williamson Printing Corp., 746 S.W.2d 489, 491 (Tex.App.—Dallas 1988, no writ); see Byrd v. Texas Dept. of Human Resources, 673 S.W.2d 640, 642 (Tex.App.—San Antonio 1984, no writ); Hyatt Corp. v. Trahan, 521 S.W.2d 149, 150 (Tex.App.—Dallas 1975, no writ). Accordingly, we overrule appellant’s sole point of error.
We affirm the judgment of the trial court.

. Before submission of this appeal on its merits, appellant tendered the statement of facts to this Court thirty days late and filed a motion to compel this Court's clerk to file it. The motions panel, with Justice Kinkeade dissenting, denied appellant’s motion to compel, 753 S.W.2d 487. Appellant has not complained to this panel about the motions panel's ruling.